        Case 6:20-cv-00085-DWM Document 22 Filed 07/30/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


 JOSEPH E. LAWRENCE,                                CV 20-85-H-DWM

                     Plaintiff,

 vs.                                                      ORDER

LARRY PASHA,et al..

                      Defendants.


       In November 2020, Plaintiff Joseph E. Lawrence filed a motion to proceed

in forma pauperis on a complaint alleging that his Fourteen Amendment right to

bodily integrity and his Eighth Amendment right to be fi*ee fi-om cruel and unusual

punishment were violated when Defendant Lany Pasha subjected him to a sexually

assaultive “pat search” and the other defendants did nothing to intervene. (Docs. 1,

2.) That complaint also included state tort claims. {Id.) Lawrence’s motion to

proceed in forma pauperis was granted and he was given leave to amend his

complaint to articulate his claims more clearly. (Doc. 5.) On December 17, 2020,

Lawrence filed an amended complaint,(Doc. 7), which defendants were ordered to


                                         1
        Case 6:20-cv-00085-DWM Document 22 Filed 07/30/21 Page 2 of 3




answer on May 27, 2021,(Doc. 9). Counsel was then appointed under the

District’s pro bono program. (Doc. 13.) The defendants now request that these

proceedings to be stayed under the abstention principles articulated in Younger v.

Harris^ A0\ U.S. 37(1975). (Doc. 15.) That motion is denied.

      In December 2020, Lawrence filed a similar pro se complaint in Montana’s

Third Judicial District based on the same set of facts underlying this case.

Younger, however, does not apply in these circumstances. As argued by

Lawrence,“federal courts ordinarily should entertain and resolve on the merits an

action within the scope of a jurisdictional grant.” Sprint Comm ’ns, Inc. v. Jacobs,

571 U.S. 69, 72(2013). Thus, Younger abstention is triggered in only three

 exceptional” circumstances:(1)a parallel, pending state criminal proceeding;(2)

 state civil proceedings that are akin to criminal prosecutions”; and(3)proceedings

 that implicate a State’s interest in enforcing the order and Judgments of its

courts.” Id. at 72-73, 78; see also id. at 82 {^^Younger extends to the[se] three

‘exceptional circumstances’ ... but no further.”). Because this case presents none

of the circumstances the Supreme Court has recognized as “exceptional,” the

general rule controls: “The pendency of an action in a state court is no bar to

proceedings concerning the same matter in the Federal court having jurisdiction.

Id. at 73 (quoting Colo. River Watch Conser. Dist. v. United States, 424 U.S. 800,

817(1976))(alterations omitted).


                                          2
      Case 6:20-cv-00085-DWM Document 22 Filed 07/30/21 Page 3 of 3



     Accordingly, IT IS ORDERED that the defendants’ motion to stay (Doc. 15)

is DENIED.

     DATED this idd2.y of July, 2021.




                                  DonaldyW. olloy. District Judge
                                  Unitea States District Court




                                     3
